Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Amended independent claims 1, 14 are allowable over the prior art of record. For example, Nakata does not teach a second drain hose, separate and connected to the connection member at the outside of the main body of the indoor unit, so as to discharge condensed water and absent impermissible hindsight it would not have been obvious to one of ordinary skill in the art to modify Nakata to comprise a second drain hose, etc…, assuming such a modification would even have a reasonable expectation of success (see MPEP 2143.02). As independent claims 1, 14 are allowable over the art of record, therefore claims 3, 6-8, 10-12, 15-18, 20 depending therefrom are also considered to be allowable over the art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steve S TANENBAUM/               Examiner, Art Unit 3763